COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Ex parte Richard Lawrence Nugent

Appellate case number:   01-18-00144-CR

Trial court case number: 1015171A

Trial court:             228th District Court of Harris County

       It is ordered that appellant’s motion for rehearing is DENIED.

Judge’s signature: ____/s/ Gordon Goodman____________
                            Acting for the Court

Panel consists of Justices Keyes, Goodman, and Countiss

Date: __January 16, 2020______